DENNIS, Justice,
concurring.
I join in the writ grant and order. As to the divorce proceeding, venue is not waiva-ble and confers jurisdiction. I believe the plaintiff presented sufficient evidence that East Baton Rouge Parish is his domicile. Therefore, in regard to the divorce proceeding I would reverse the court of appeal and reinstate that portion of the proceeding. As to the custody proceeding, venue is not at issue as the defendant has made a general appearance. I would remand for a determination of whether the children are being sequestered in Peru in order to defeat the jurisdiction of the district court. In that instance, I believe Louisiana’s interest outweighs all others and is sufficient to confer jurisdiction upon a Louisiana court for the determination of custody.